Citation Nr: 0215582	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  01-10 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of 
amputations of the left thumb, index, and middle fingers at 
the distal interphalangeal joints, currently evaluated as 60 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from November 1952 to April 
1954.  

This appeal originally arose from a March 2000 rating action 
that granted an increased rating from 30 percent to 40 
percent for residuals of amputations of the left thumb, 
index, and middle fingers at the distal interphalangeal 
joints, effective July 1954.  A Notice of Disagreement with 
the 40 percent rating was received in June 2000.  By rating 
action of October 2000, the RO continued the denial of a 
schedular rating in excess of 40 percent for residuals of 
amputations of the left thumb, index, and middle fingers at 
the distal interphalangeal joints, and granted special 
monthly compensation under the provisions of 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a) on account of the loss of 
use of one hand from November 1999.  By rating action of 
February 2001, the RO granted an increased schedular rating 
from 40 percent to 60 percent for residuals of amputations of 
the left thumb, index, and middle fingers at the distal 
interphalangeal joints based on loss of use of the left hand.  

In October 2001, the Board of Veterans Appeals (Board) 
remanded the issue of a rating in excess of 60 percent for 
residuals of amputations of the left thumb, index, and middle 
fingers at the distal interphalangeal joints to the RO for 
issuance of a Statement of the Case (SOC) pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC was issued 
in November 2001, and a Substantive Appeal was received 
subsequently that month.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. The veteran's residuals of amputations of the left thumb, 
index, and middle fingers at the distal interphalangeal 
joints include tenderness of the stumps, and no 
discernable scars associated with the amputations.

3. The veteran's disability results in no more functional 
impairment than is contemplated by loss of use of the left 
hand.

 
CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
residuals of amputations of the left thumb, index, and middle 
fingers at the distal interphalangeal joints have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2001, Supp. 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5125 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of the VA to notify a claimant of the information 
and evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2001);  66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for a rating in excess of 60 percent for 
residuals of amputations of the left thumb, index, and middle 
fingers at the distal interphalangeal joints has been 
accomplished.

In the February 2001 rating action and the November 2001 SOC, 
the veteran and his representative were notified of the 
evidence that served as the basis for the denial of a rating 
in excess of 60 percent for residuals of amputations of the 
left thumb, index, and middle fingers at the distal 
interphalangeal joints, and they were furnished the pertinent 
laws and regulations governing this claim and the reasons for 
the denial.  Thus, the Board finds that he has been given 
sufficient notice of the information and evidence needed to 
substantiate the claim, and, as evidenced by the letters 
soliciting information and/or evidence (see, e.g., the RO 
letters of July and August 2000, September 2001, and June 
2002), has been afforded ample opportunities to submit such 
information and evidence.  In the November 2001 SOC, the RO 
informed the veteran and his representative of the notice and 
duty to assist provisions of the VCAA, and what the VA had 
done to help with his claim.  In light of the above, and in 
view of the fact that there is no indication that there is 
any existing, potentially relevant evidence to obtain, the 
Board also finds that the statutory and regulatory 
requirement that the VA notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the VA is not at issue in this 
case.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159).  Thus, the Board finds that VA's duty to 
notify has been met.

The Board also finds that all necessary development has been 
accomplished.  In June 2000, the veteran and his 
representative submitted pertinent private medical evidence 
into the record.  The RO has undertaken efforts to assist the 
veteran in substantiating his claim by affording him a 
comprehensive VA examination in August 2000, a report of 
which has been associated with the claims file.  The veteran 
has not identified, and the claims file does not otherwise 
indicate that there exists, any additional evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claim for a rating in excess of 
60 percent for residuals of amputations of the left thumb, 
index, and middle fingers at the distal interphalangeal 
joints, on the merits, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

I. Background

In a May 2000 medical report, R. Cater, M.D., noted physical 
findings of traumatic distal interphalangeal amputation of 
the left thumb, index, and middle fingers, and opined that 
this was a permanent disability that, along with several 
other diagnosed disabilities, rendered the veteran unable to 
work and worthy of medical compensation.

On VA examination of August 2000, the doctor reviewed the 
veteran's medical records and evaluated him for his 
amputations of the left thumb, index, and middle fingers, 
noting that he was right-handed and had sharp and burning 
pain in the left thumb, index, and middle fingers, which pain 
was usually mild but became moderate to severe in cold 
weather, and sometimes awakened him at night.  On 
examination, the amputation stumps were tender.  There was 
decreased range of motion of the ring and 5th digit, but no 
pain in these fingers.  If the veteran used a mop or broom at 
his job as a hospital housekeeper, he was only able to grasp 
it with the left 5th finger and the palm.  The hand tired 
easily with using things that had handles, as he was unable 
to grasp with the ring finger or other digits.  There was 
increased pigmentation of part of all the stumps of the left 
thumb, index, and middle fingers, and he could not touch the 
stump of the thumb to the index and middle finger stumps, or 
to the tip of the ring or little finger.  He had good grip 
with the little finger, and decreased grip with the ring 
finger.  He had normal strength for abduction of the left 5th 
finger.  

Flexion of the right (sic) thumb metacarpophalangeal joint 
was 45 degrees.  Extension was full.  Metacarpophalangeal 
joint extension of the index finger was  75 degrees, the 
middle finger was 85 degrees, the ring finger was 90 degrees, 
and the little finger was 105 degrees; extension of these 
joints was full.  Proximal interphalangeal joint flexion of 
the ring finger was 85 degrees, and the little finger was 80 
degrees.  Extension of the proximal interphalangeal joint 
ring finger was full.  Little finger proximal interphalangeal 
joint extension was equal to 10 degrees flexion.  Flexion of 
the distal interphalangeal joint of the ring finger was 45 
degrees, and the 5th finger was 70 degrees.  Extension of the 
ring finger distal inter-phalangeal joint was full, and the 
little finger was equal to 20 degrees flexion.  The 5th digit 
fingertip could touch the palm and transversed the median 
fold of the palm.  The ring fingertip touched the palm, but 
was not able to flex enough to transverse the median fold of 
the palm.  The diagnosis was status post amputation of the 
left thumb, index, and middle fingers, and decreased range of 
motion of the 4th and     5th digits.   

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of 2 ratings apply under a particular diagnostic code 
(DC), the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.        
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See generally 38 C.F.R. 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran has been assigned a 60 percent evaluation (and 
special monthly compensation for loss of use of the hand) 
under Diagnostic Code 5125, for his residuals of amputations 
of the left thumb, index, and middle fingers at the distal 
interphalangeal joints.  Loss of use of the hand will be held 
to exist when no effective function remains other than that 
which would be equally well served by an amputation stump 
with a suitable prosthetic appliance.  38 C.F.R. Part 4, Note 
(f) following DC 5151.  

While the veteran contends that a higher evaluation is 
warranted, the Board finds no basis for the assignment of 
more than the currently assigned 60 percent evaluation under 
any provision of VA's rating schedule.  At the outset, the 
Board notes that a 60 percent evaluation is the highest 
evaluation assignable under Diagnostic Code 5125.  While 
other diagnostic codes are potentially applicable in 
evaluating the veteran's disabilities, none of these 
diagnostic codes provide a basis for assignment of a higher 
evaluation.  

Historically, the veteran's disability was evaluated as 
ankylosis.  Ankylosis of groups of fingers is evaluated under 
Diagnostic Code 5218.  However, under the criteria in prior 
to August 26, 2002, a maximum rating of 40 percent is 
assignable for unfavorable ankylosis of the thumb, index, and 
middle fingers of the minor hand.  Effective August 26, 2002, 
the criteria governing evaluation of ankylosis and limitation 
of motion of the fingers and thumb was amended.  See 67 Fed. 
Reg. 48784-48787 (July 26, 2002).  However, the highest 
rating assignable for the minor hand, under the new criteria, 
is still 40 percent; such rating is assignable for 
unfavorable ankylosis of the thumb and any 2 fingers of 1 
hand.  (Parenthetically, the Board notes that, inasmuch as 
neither the former nor the revised version of DC 5218 provide 
a basis for assignment of any evaluation higher than that 
currently assigned, the veteran is not prejudiced by the 
Board addressing the revised version of that diagnostic code 
in the first instance.)  

Extremely unfavorable ankylosis of the fingers will be rated 
as amputation.  See Note (a) following DC 5219.  As indicated 
above, however, the veteran's disability is currently 
evaluated as amputation, and has been assigned the highest 
evaluation under Diagnostic Code 5125 for the fingers 
involved.  

Under DC 5132, amputation of the thumb, index, and long 
(middle) fingers of the minor hand warrants a 50 percent 
rating.  However, as the veteran already has been assigned a 
rating in excess of 50 percent, this diagnostic code provides 
no basis for assignment of a higher evaluation.  

Finally, the Board points out that, rather than to assert 
that the veteran is entitled to a higher evaluation under an 
alternative diagnostic code, the veteran's representative has 
asserted that additional evaluations are warranted for tender 
and painful scars associated with the amputations of the 
thumb, index and middle fingers.  In this regard, the Board 
notes that the under the criteria in effect prior to August 
30, 2002, superficial scars that were tender and painful on 
objective demonstration warranted a 10 percent evaluation.  
See 38 C.F.R. § 4.118, Diagnostic Code 7804.  A note under 
that provision indicates that the 10 percent rating will be 
assigned when the requirements are met, even though the 
location may be on the tip of a finger or toes, and the 
rating may exceed the amputation value for the limited 
involvement.  The revised version of Diagnostic Code 7804, 
for evaluation of scars that are painful on examination, 
includes a definition of a superficial scar, and reiterates 
the note referred to above.  See 67 Fed. Reg. 49596-49599 
(July 31, 2002).  Thus, the revision does not involve any 
significant substantive change.  

Setting aside the question of whether a separate 10 percent 
evaluation is warranted for each stump, as the representative 
contends, the Board finds that there is no objective evidence 
of any scars associated with amputations under consideration; 
hence, the provisions of DC 7804 are simply not applicable in 
the present appeal.  While the amputation stumps were tender 
on VA examination of August 2000, no actual scars were 
objectively demonstrated.  The record does not otherwise 
present any objective evidence of any residuals scars 
associated with amputation stumps in questions. 

Thus, on the basis of the current record, the Board finds 
that the current 60 percent evaluation, based on loss of use 
of the hand, adequately compensates the veteran for all 
functional loss associated with the amputations of the thumb, 
index, and middle fingers, to include any tenderness 
associated therewith.  In the absence of evidence that the 
veteran's disability results in more functional impairment 
than is contemplated by loss of use of the left hand, the 
claim for higher evaluation must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991). 


ORDER

A rating in excess of 60 percent for residuals of amputations 
of the left thumb, index, and middle fingers at the distal 
interphalangeal joints is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

